judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered February 19, 1981, convicting him of use of a child in a sexual performance, rape in the third degree (two counts), and sodomy in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to defendant’s assertion, his actions were sufficient to warrant conviction for use of a child in a sexual performance pursuant to the Penal Law (see, People v McIntyre, 77 AD2d 810). We have reviewed his other contentions and find them to be without merit. Gibbons, J. P., Thompson, Brown and Fiber, JJ., concur.